Citation Nr: 1102994	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-30 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from September 1982 to 
August 1992.  He died in August 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a February 2010 Board remand, the current cause of death claim 
was remanded for further development.  In that same decision, the 
Board denied the appellant's other claims of service connection 
for accrued benefits purposes.  There is no indication the 
appellant has appealed the Board's denial for any of the accrued 
benefits issues.  As such, these issues are not before the Board 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the service connection for cause 
of death claim, the Board finds that additional development of 
the evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  The 
U.S. Court of Appeals for Veterans Claims (Court) also recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are required.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the 
Court routinely vacates Board decisions based on this situation.  
Although, regrettably, it will result in additional delay in 
adjudicating this appeal, a Remand is required to ensure 
compliance with the Board's previous February 2010 remand 
directives as to the VA opinion for cause of death.  

Specifically, the Board requested in instruction #2 of the 
February 2010 Board remand for the RO to do the following: 

The Veteran's claims file should be 
reviewed by a VA physician, preferably a 
cardiologist, for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) the 
Veteran's cause of death, shock - ischemic 
bowel due to sepsis due to coronary artery 
disease - myocardial infarction, was 
incurred in or aggravated by active 
service, to include possible low level 
nerve gas exposure during service in 
Southwest Asia.  A complete rationale for 
all opinions expressed, should be set 
forth in the medical opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for review 
of the case.  

Although the AMC secured a VA opinion dated in June 2010, the VA 
physician, Dr. K.F., M.D., only partially answered the question 
as posed.  That is, Dr. K.F. responded to the above question by 
opining that the "Veterans death is less likely as not due to 
possible low level nerve gas exposure during service in Southwest 
Asia."  Dr. F. then provided a rationale for her opinion.    

However, this opinion does not directly answer the question as 
posed to the VA examiner.  Although the VA examiner adequately 
addressed whether the Veteran's cause of death was due to nerve 
gas exposure during service in Southwest Asia, the examiner 
failed to address whether the cause of death (shock - ischemic 
bowel due to sepsis due to coronary artery disease - myocardial 
infarction) was otherwise incurred in or aggravated by military 
service.  She also did not discuss any of the in-service symptoms 
of chest pain and shortness of breath exhibited by the Veteran.  
The VA examiner also failed to specify whether or not she was a 
cardiologist.  A remand is required for a clarification addendum 
from Dr. K.F. to fully answer the particular question as posed by 
the Board. 

In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous February 2010 remand for the 
cause of death claim at issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA physician (Dr. K.F., 
M.D.) who provided June 2010 VA examination 
and opinion provide an addendum to her 
previous opinion as to service connection for 
cause of death.  Her previous opinion, 
although probative, did not fully answer the 
question posed to her by the Board.  That is, 
Dr. K.F. must specifically answer the 
following question as posed: 

Is it at least as likely as not (meaning 50 
percent or more probable) that the Veteran's 
cause of death (shock - ischemic bowel due to 
sepsis due to coronary artery disease - 
myocardial infarction) was incurred in or 
aggravated by active service?  Although Dr. 
K.F., in her previous June 2010 VA opinion 
adequately addressed whether the Veteran's 
cause of death was due to nerve gas exposure 
during service in Southwest Asia, she failed 
to address whether the cause of death was 
otherwise incurred in or aggravated by 
military service.  In this regard, she also 
did not discuss any of the in-service 
symptoms of chest pain and shortness of 
breath exhibited by the Veteran, or any of 
the post-service evidence.  Dr. K.F. also 
failed to specify whether or not she was a 
cardiologist.  All of these matters should be 
clarified by Dr. K.F.  Another VA physician 
is not necessary in order to provide this 
opinion, unless Dr. K.F. is no longer 
available.  If Dr.K.F. is not available, the 
examiner who does conduct the examination 
must address each of the questions below, and 
discuss the review of the evidence, including 
service treatment records.

The claims folder must be made available for 
review by the examiner and the examination 
report must state whether such review was 
accomplished.  In making this determination, 
Dr. K.F.'s attention is specifically directed 
to in-service records revealing the Veteran's 
complaints of three days of chest pain and 
waking up short of breath and left arm 
numbness in February 1985; headaches of 
unknown etiology in a February 1991 treatment 
note; complaints of dizziness during sports 
and physical training in a March 1992 
treatment note; complaints of frequent and 
severe headaches, shortness of breath, and 
dizziness or fainting spells in an April 1992 
Report of Medical History at separation; 
normal findings in all systems in an April 
1992 separation examination report; no 
evidence of active chest or heart disease in 
an April 1992 chest X-ray at separation.  In 
addition, relevant post-service evidence 
includes, but is not limited to:  a post-
service September 1992 VA ECG 
(electrocardiogram) report; an October 1992 
VA neurologic examination report; a February 
1995 VA Persian Gulf War examination noting 
heart palpitations and other symptoms; a 1998 
heart attack with double bypass surgery; and 
an April 1999 VA opinion.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why it is not 
possible to provide the requested opinion.  

2.  Then, review the Veteran's claims file and 
ensure that the foregoing development actions 
have been conducted and completed in full, and 
that no other notification or development 
action, in addition to those directed above, 
is required.  If further action is required, 
it should be undertaken prior to further claim 
adjudication.

3.  Finally, readjudicate the appellant's 
cause of death claim.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


